RENDERED: SEPTEMBER 23, 2022; 10:00 A.M.
                            TO BE PUBLISHED

                   Commonwealth of Kentucky
                               Court of Appeals

                                   NO. 2021-CA-0314-MR

JOHN DOE 1; JOHN DOE 2; JOHN
DOE 3; JOHN DOE 4; JOHN DOE 5;
JOHN DOE 6; JOHN DOE 7; JOHN
DOE 8; JOHN DOE 9; AND JOHN
DOE 10                                                                          APPELLANTS


                     APPEAL FROM KENTON CIRCUIT COURT
v.                   HONORABLE KATHLEEN S. LAPE, JUDGE
                            ACTION NO. 19-CI-01351


ANA VIOLETA NAVARRO FLORES;
ADAM EDELEN; CLARA JEFFERY;
JEFFREY SHAUN KING; JODI
JACOBSON; KATHY GRIFFIN;
KEVIN M. KRUZE; MAGGIE
HABERMAN; MATTHEW JOHN
DOWD; AND REZA ASLAN1                                                             APPELLEES

1
  Although Deborah Haaland and Elizabeth Warren were named as Appellees in the notice of
appeal, they were previously dismissed as parties to the underlying litigation by the United States
District Court for the Eastern District of Kentucky, Northern Division at Covington in November
2019 because the claims against them are barred by sovereign immunity under the Federal Tort
Claims Act. The Supreme Court of Kentucky has held:

                       “Absolute immunity refers to the right to be free, not only
               from the consequences of the litigation’s results, but from the
               burden of defending oneself altogether.” Fralin & Waldron, Inc. v.
               Henrico [Cnty.,] Va., 474 F. Supp. 1315, 1320 (D.C. Va. 1979);
               63C Am.Jur.2d, Public Officers and Employees, § 308 (1997). As
               stated by the U.S. Supreme Court, the “essence of absolute
                                         OPINION
                                        AFFIRMING

                                       ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; COMBS AND DIXON, JUDGES.

DIXON, JUDGE: John Does 1-10 appeal from the order of dismissal, amended

order of dismissal, and order granting their motion to alter, amend, or vacate the

orders of dismissal, entered by the Kenton Circuit Court on February 10, 2021,

February 23, 2021, and March 12, 2021, respectively. Following review of the

record, briefs, and law, we affirm.




              immunity is its possessor’s entitlement not to have to answer for
              his conduct in a civil damages action.” Mitchell v. Forsyth, 472
              U.S. 511, 525, 105 S. Ct. 2806, 2815, 86 L. Ed. 2d 411, 424
              (1985). It allows the possessor the right to avoid being “subjected
              to the cost and inconvenience and distractions of a trial.” Tenney
              v. Brandhove, 341 U.S. 367, 377, 71 S. Ct. 783, 788, 95 L. Ed.
              1019, 1027 (1951) (legislators).

                       Immunity from suit includes protection against the “cost of
              trial” and the “burdens of broad-reaching discovery” that “are
              peculiarly disruptive of effective government.” Harlow v.
              Fitzgerald, 457 U.S. 800, 817-18, 102 S. Ct. 2727, 2738, 73 L. Ed.
              2d 396, 409-10 (1982) (qualified immunity for presidential
              assistants). Immunity from suit exists not for the benefit of the
              possessor “but for the benefit of the public.” Pierson v. Ray, 386
              U.S. 547, 554, 87 S. Ct. 1213, 1218, 18 L. Ed. 2d 288, 294 (1967)
              (judges).

Lexington-Fayette Urban Cnty. Gov’t v. Smolcic, 142 S.W.3d 128, 135 (Ky. 2004). Since
Haaland and Warren have been found immune from suit, they are not properly before us as
parties to this appeal.

                                              -2-
                 FACTS AND PROCEDURAL BACKGROUND

              John Does 1-10 (“Does”) were minor students of Covington Catholic

High School. On January 18, 2019, Does traveled with their classmates to

Washington, D.C., to attend the March for Life. Afterward, Does and their

classmates met at the Lincoln Memorial to await their bus. Members of the Black

Hebrew Israelites were at the Lincoln Memorial and insulted the students. Native

American activist leader Nathan Phillips was also at the Lincoln Memorial singing,

chanting, and playing his drum. In response, some students engaged in school

cheers, and performed a tomahawk chop “cheer.” These encounters were filmed

and uploaded with commentary to various forms of media. Many people took

offense to the students’ behavior and called for their punishment, shaming, and

doxing.

              Among a myriad of cases arising out of the same incident, Does 1-8

sued Ana Violeta Navarro Flores, Adam Edelen, Clara Jeffery, Jeffrey Shaun King,

Jodi Jacobson, Kathy Griffin, Kevin M. Kruze, Maggie Haberman, Matthew John

Dowd, and Reza Aslan2 for defamation per se in state court. Thereafter, Does 1-

103 amended their complaint adding claims of intrusion upon seclusion and


2
  As previously noted, Deborah Haaland and Elizabeth Warren were also named defendants, but
subsequently found immune from suit by the United States District Court in 2019.
3
  No explanation has been offered concerning why Does 9 and 10 were not included in the
original complaint but added to the amended complaint.



                                            -3-
negligent infliction of emotional distress against each defendant, as well as a claim

of harassment against Kathy Griffin. Each defendant moved the trial court to

dismiss Does’ claims. All the defendants, except Adam Edelen, moved to dismiss

Does’ claims against them due to lack of personal jurisdiction. Edelen, a Kentucky

resident, moved the trial court to dismiss Does’ claims against him due to their

failure to state a claim pursuant to CR4 12.02(f).

                Eventually the trial court granted the defendants’ motions to dismiss

finding that Does had failed to establish personal jurisdiction over all defendants

except Edelen and had failed to state claims for defamation, intrusion upon

seclusion, and negligent infliction of emotional distress against Edelen.5 This

appeal followed.

                                STANDARD OF REVIEW

                Appellees moved the trial court to dismiss the complaint under CR

12.02(b) for lack of personal jurisdiction and CR 12.02(f) for failure to state a

claim upon which relief can be granted. Because the question of jurisdiction is an

issue of law, our review is de novo. Caesars Riverboat Casino, LLC v. Beach, 336

S.W.3d 51, 54 (Ky. 2011).



4
    Kentucky Rules of Civil Procedure.
5
  Curiously, the trial court purported to dismiss Does’ claims against Deborah Haaland and
Elizabeth Warren even though they were previously dismissed as immune by the United States
District Court in 2019.

                                            -4-
            Concerning failure to state a claim, Kentucky’s highest court has

observed:

                    A motion to dismiss for failure to state a claim
            upon which relief may be granted “admits as true the
            material facts of the complaint.” So a court should not
            grant such a motion “unless it appears the pleading party
            would not be entitled to relief under any set of facts
            which could be proved. . . .” Accordingly, “the pleadings
            should be liberally construed in the light most favorable
            to the plaintiff, all allegations being taken as true.” This
            exacting standard of review eliminates any need by the
            trial court to make findings of fact; “rather, the question
            is purely a matter of law. Stated another way, the court
            must ask if the facts alleged in the complaint can be
            proved, would the plaintiff be entitled to relief?” Since a
            motion to dismiss for failure to state a claim upon which
            relief may be granted is a pure question of law, a
            reviewing court owes no deference to a trial court’s
            determination; instead, an appellate court reviews the
            issue de novo.

Fox v. Grayson, 317 S.W.3d 1, 7 (Ky. 2010) (footnotes omitted).

                                   ANALYSIS

            On appeal, Does raise multiple arguments. We will address each, in

turn.

            First, Does argue the trial court erred in finding no personal

jurisdiction over all defendants, except Edelen. For those defendants, Does admit

that the allegedly defamatory statements at issue in the case herein were “published

out-of-state”; however, they argue the statements were “accessible in the

Commonwealth [of Kentucky] through social media[.]” They contend that this

                                        -5-
satisfies Kentucky’s long-arm statute under KRS6 454.210(2)(a)3., which provides

“[a] court may exercise personal jurisdiction over a person who acts directly or by

an agent, as to a claim arising from the person’s . . . [c]ausing tortious injury by an

act or omission in this Commonwealth[.]”

                Does argue that, because the tort of libel occurs wherever the

offending material is circulated, the circulation of the offending material in

Kentucky subjects those defendants to personal jurisdiction under KRS

454.210(2)(a)3. They rely on Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 777,

104 S. Ct. 1473, 1479, 79 L. Ed. 2d 790 (1984) (citing RESTATEMENT (SECOND) OF

TORTS § 577A, Comment a (1977)), which held, “The tort of libel is generally held

to occur wherever the offending material is circulated.” However, at least in

Kentucky, print circulation – such as that discussed in Keeton – is treated

differently than internet circulation for jurisdictional purposes. Just as the means

and methods of communication have evolved, so have the corresponding legal

analyses as to what actions will subject an actor to personal jurisdiction in our

courts.

                A separate case concerning the same incident as herein recently

analyzed this issue in Kentucky in Blessing v. Chandrasekhar, 988 F.3d 889 (6th

Cir. 2021). Blessing involved formerly anonymous plaintiffs and out-of-state


6
    Kentucky Revised Statutes.

                                           -6-
defendants – including Kathy Griffin, one of the defendants in the case now before

us, and the same two online posts (or “tweets”) made by Griffin to Twitter. Id. at

893.

             In Blessing, plaintiffs claimed Griffin’s tweets were “acts” committed

in Kentucky for jurisdictional purposes since they called for others to act against

plaintiffs in Kentucky, thereby causing “tortious and harmful consequences” in

Kentucky. Unfortunately for Does, that is not consistent with Kentucky law. Id. at

901.

             Since Pierce v. Serafin, 787 S.W.2d 705, 706 (Ky. App. 1990),

Kentucky courts have dismissed the notion that an out-of-state defendant commits

an “act” in Kentucky by sending a tortious communication into the state. Blessing,

988 F.3d at 901-02. In so doing, Kentucky courts have “distinguished between

tortious acts and tortious consequences.” Id. at 901 (emphasis added). Kentucky

courts have further recognized that the phrase causing a “tortious injury in this

Commonwealth by an act or omission outside this Commonwealth” would have no

meaning if plaintiffs’ theory was accepted. Id. at 902 (emphasis omitted). Our

courts also acknowledge that if the legislature desires to broaden the long-arm

statute to bring claims such as these within its reach, it certainly may; however, it

is not the court’s place to rewrite this statute. Id. at 902-04.




                                           -7-
              The Blessing court ultimately determined that, in solely relying on

their own flawed statutory interpretation, its plaintiffs failed to establish personal

jurisdiction over its defendants. For similar reasons, we must affirm the trial

court’s dismissal of Griffin and her nonresident codefendants herein. Does have

failed to allege that these defendants acted within Kentucky to confer specific

personal jurisdiction over them through the long-arm statute or that they had

sufficient contacts with Kentucky to grant our courts general jurisdiction over

them.

              Next, Does turn to the merits of their claims. We will only review the

claims against Edelen as he is the only defendant that was not dismissed for lack of

personal jurisdiction. First, however, we must address the elephant in the room: is

it even possible to make an anonymous claim for defamation? It defies logic to

think anyone could present proof of defamation anonymously. The notion is so

preposterous that Does have not pointed to any case law that allows them to

proceed in this manner, nor have we found any.

              Additionally, CR 10.01 requires complaints to include the names of

all the parties. Yet, it is accepted that:

              the court may recognize an exception to this rule and
              permit plaintiffs to proceed pseudonymously. Doe v.
              Shakur, 164 F.R.D. 359, 360 (S.D.N.Y. 1996). Several
              factors guide the analysis of whether a plaintiff’s privacy
              interest substantially outweighs the presumption of open
              judicial proceedings. Doe v. Stegall, 653 F.2d 180, 185

                                             -8-
             (5th Cir. 1981); [Shakur, 164 F.R.D. at 360]. These
             factors include: (a) whether the plaintiffs seeking
             anonymity are suing to challenge governmental activity,
             (b) whether prosecution of the suit will compel the
             plaintiffs to disclose information “of the utmost
             intimacy,” and (c) whether a child plaintiff is involved.
             Stegall, 653 F.2d at 185. In this case, these factors justify
             the plaintiffs’ anonymity.

Doe v. Harlan Cnty. School Dist., 96 F. Supp. 2d 667, 670 (E.D. Ky. 2000). The

Stegall court was careful to clarify that “we do not mean to imply that all civil

rights suits mounted in the name of children may be prosecuted anonymously.”

Stegall, 653 F.2d at 186. Here, it appears there was no request to the trial court for

Does to proceed anonymously, nor any analysis conducted by the trial court as to

whether they were entitled to do so. Nonetheless, the only factor favoring an

anonymous pursuit of these claims is Does’ youth, which – although it is certainly

not dispositive – may no longer even be applicable. Moreover, and as a practical

matter, if Does’ claims of defamation were to proceed, they would be unable to

prove them without eventually revealing their identities.

             Looking at the claim of defamation against Edelen and the allegedly

defamatory statements made by him: Edelen’s tweet reads, “This is outrageous

and abhorrent behavior. I hope part of any punishment is to ensure they read a

history book on how America’s indigenous people have been treated. The parents

and school that produced these boys need to do some serious soul-searching.” The




                                         -9-
tweet also provided a link to a story titled, “Native American says he sought to

quell tension[,]” which was not written by Edelen.7

                 Under Kentucky law, defamation requires:

                 (a) a false and defamatory statement concerning another;

                 (b) an unprivileged publication to a third party;

                 (c) fault amounting at least to negligence on the part of
                     the publisher; and

                 (d) either actionability of the statement irrespective of
                     special harm or the existence of special harm caused
                     by the publication.
7
    The entirety of that article reads:

                 FRANKFORT, Ky. – A Native American organizer of a march in
                 Washington, D.C., says he felt compelled to get between a group
                 of black religious activists and largely white students with his
                 ceremonial drum to defuse a potentially dangerous situation.

                 Nathan Phillips on Sunday recounted for the Associated Press how
                 he came to be surrounded by a group of students from a Catholic
                 boys’ high school in Kentucky in an encounter captured on videos
                 that are circulating online. Some of the students were wearing
                 “Make America Great Again” hats.

                 Phillips was participating in Friday’s Indigenous Peoples March.
                 The students had attended the March for Life rally the same day.

                 Videos also show members of the activist group yelling insults at
                 the students, who taunt them in return.

                 Videos also show students chanting, laughing and jeering as
                 Phillips sings and plays the drum.

                 A Kentucky diocese has issued an apology to the Ypsilanti,
                 Michigan, man.

A link to a video was also included with the article so readers could observe what occurred and
form their own impressions, interpretations, and opinions concerning the events.

                                                -10-
Toler v. Süd-Chemie, Inc., 458 S.W.3d 276, 282 (Ky. 2014) (footnote omitted)

(quoting RESTATEMENT (SECOND) OF TORTS § 558).

               The first requirement for a defamation claim is that the challenged

statements be “about” or “concerning” the plaintiff(s). Stringer v. Wal-Mart

Stores, Inc., 151 S.W.3d 781, 793 (Ky. 2004), overruled on other grounds by

Toler, 458 S.W.3d 276. “[T]he plaintiff need not be specifically identified in the

defamatory matter itself so long as it was so reasonably understood by plaintiff[’]s

‘friends and acquaintances . . . familiar with the incident.’” Stringer, 151 S.W.3d

at 794 (quoting E. W. Scripps Co. v. Cholmondelay, 569 S.W.2d 700, 702 (Ky.

App. 1978)).

               Even so, “where defamatory statements are made against an aggregate

body of persons, an individual member not specially imputed or designated cannot

maintain an action.” See, e.g., Louisville Times v. Stivers, 252 Ky. 843, 847, 68

S.W.2d 411, 412 (1934) (citation omitted). For an individual plaintiff to bring a

defamation action based on such comments, “the statement must be applicable to

every member of the class, and if the words used contain no reflection upon any

particular individual, no averment can make them defamatory.” Kentucky Fried

Chicken of Bowling Green, Inc. v. Sanders, 563 S.W.2d 8, 9 (Ky. 1978). In either

event, it is impossible for Does to satisfy their burden of proof on this element

without revealing their identities.

                                          -11-
              Furthermore, the first element of a defamation claim also requires the

statement(s) be false. It is well-established that “‘a statement of opinion relating to

matters of public concern which does not contain a provably false factual

connotation will receive full constitutional protection’ and that ‘statements that

cannot reasonably [be] interpreted as stating actual facts, are not actionable.’”

Jolliff v. N.L.R.B., 513 F.3d 600, 610 (6th Cir. 2008) (some internal quotation

marks omitted) (quoting Milkovich v. Lorain J. Co., 497 U.S. 1, 20, 110 S. Ct.

2695, 2706, 111 L. Ed. 2d 1 (1990)). Just as in other cases arising from the

aftermath of the events occurring at the Lincoln Memorial on January 18, 2019,

this case concerns “groups of citizens who were assembled in the nation’s capital

to support or oppose various causes of importance to them. This is inherently a

matter of public concern.” Sandmann v. WP Co. LLC, 401 F. Supp. 3d 781, 789

(E.D. Ky. 2019).8

              “[T]he falsity requirement is met only if the statement in question

makes an assertion of fact – that is, an assertion that is capable of being proved

objectively incorrect[,]” Clark v. Viacom Int’l, Inc., 617 F. App’x 495, 508 (6th

Cir. 2015) (citing Milkovich, 497 U.S. at 20, 110 S. Ct. at 2706), or otherwise



8
  Of note, that court found the statements at issue were not “about” Sandmann, matters of
opinion, and not defamatory. The court more recently held statements that Sandmann “blocked”
Phillips were “protected opinions[,]” granting summary judgments in favor of those defendants
in Sandmann v. New York Times Company, 2:20CV23 (WOB), 2022 WL 2960763, at *8 (E.D.
Ky. Jul. 26, 2022).

                                            -12-
“connotes actual, objectively verifiable facts.” Compuware Corp. v. Moody’s Invs.

Servs., Inc., 499 F.3d 520, 529 (6th Cir. 2007). The statements contained in

Edelen’s tweet are incapable of being proved objectively incorrect and amount to

nothing more than Edelen’s opinion.

              Kentucky has adopted the view of Restatement (Second) of Torts §

566, which states: “A defamatory communication may consist of a statement in

the form of an opinion, but a statement of this nature is actionable only if it implies

the allegation of undisclosed defamatory facts as the basis for the opinion.” See

Lassiter v. Lassiter, 456 F. Supp. 2d 876, 881 (E.D. Ky. 2006), aff’d, 280 F. App’x

503 (6th Cir. 2008). “Pure opinion . . . occurs where the commentator states the

facts on which the opinion is based[.]” Id. Herein, Edelen disclosed the facts on

which his opinion was based by including a link to the article in his tweet.9 Thus,

the trial court did not err in finding that Edelen’s tweet consisted of pure opinion

and was not defamatory as a matter of law.

                                      CONCLUSION

              Therefore, and for the foregoing reasons, the orders of the Kenton

Circuit Court are AFFIRMED.


9
  Contrary to the allegations in Does’ amended complaint, neither Edelen’s tweet nor the article
it linked contained “false statements” that “the kids interrupted an indigenous march, stopped
and blocked a Native American elder and Vietnam War veteran from continuous participation in
that event, surrounded him in a threatening manner, and taunted him, as a [N]ative American
elder, with chants of ‘build the wall’ to mock an elderly [N]ative American in the middle of an
indigenous march.”

                                              -13-
            ALL CONCUR.


BRIEFS FOR APPELLANTS:      BRIEF FOR APPELLEE ADAM
                            EDELEN:
Robert E. Barnes
Derek A. Jordan             Alyson Beridon
Los Angeles, California     Cincinnati, Ohio

Kevin L. Murphy             Benjamin A. Gastel
Fort Mitchell, Kentucky     Nashville, Tennessee


                            BRIEF FOR APPELLEE CLARA
                            JEFFERY:

                            Tenaya Rodewald
                            Menlo Park, California

                            Matthew G. Halgren
                            San Diego, California

                            Jason P. Renzelmann
                            Louisville, Kentucky

                            Kevin T. Shook
                            Columbus, Ohio


                            BRIEF FOR APPELLEES JODI
                            JACOBSON AND KEVIN KRUZE:

                            Jon L. Fleischaker
                            Michael P. Abate
                            William R. Adams
                            Louisville, Kentucky




                          -14-
  BRIEF FOR APPELLEE KATHY
  GRIFFIN:

  Adam Siegler
  Los Angeles, California

  Michael J. Grygiel
  Albany, New York

  J. Stephen Smith
  Fort Mitchell, Kentucky

  John C. Greiner
  Cincinnati, Ohio


  BRIEF FOR APPELLEE MAGGIE
  HABERMAN:

  Kevin T. Shook
  Columbus, Ohio

  Jason P. Renzelmann
  Louisville, Kentucky




-15-